Citation Nr: 0824192	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as a herniated lumbar disc, L5-S1, status post 
lumbar laminectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for 
herniated lumbar disc, L5-S1, status post lumbar laminectomy, 
claimed as a low back disability.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2007; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in February 2008.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The veteran's low back disability is not shown to be 
etiologically related to service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  A March 2006 letter 
provided the veteran with notice of the type of evidence 
necessary to establish a disability rating and effective date 
prior to issuance of an April 2006 rating decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service medical records, Social Security 
Administration (SSA) records, VA treatment and private 
treatment records, VA examinations, private medical opinions, 
lay statements, and a videoconference hearing transcript have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  In his notice of 
disagreement and substantive appeal, the veteran contends 
that the January 2006 VA examination was insufficient because 
the examiner was a physician's assistant and did not conduct 
x-rays.  The Board notes, however, that at issue is whether 
the veteran's low back disability is related to military 
service, and not the severity of his disability.  A 
supplemental VA opinion was provided in March 2008.  The 
Board, upon reviewing the VA examination report in 
conjunction with the evidence of record, finds that it is 
sufficient to properly adjudicate this matter.  There is no 
indication, from the record, that the VA examiner was not 
qualified to render a medical opinion.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  The 
record is complete and the case is ready for review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records show that the veteran was seen on one 
occasion in service for low back pain.  A March 1968 
enlistment examination does not indicate any back problems at 
the time of the veteran's enlistment.  A January 1970 
separation examination did not reflect any complaints, 
diagnoses, or treatment for back problems.  The veteran was 
seen later in January 1970, subsequent to his separation 
examination, with complaints of a back ache lasting one week 
with gradual onset, aggravated by sitting for a long time.  A 
March 1970 statement of medical condition indicates that 
there had been no change in the veteran's medical condition 
since his separation examination.  

During the veteran's September 2007 Board hearing, he 
reported that during training, he fell and injured his back 
while carrying another man who was much heavier than himself.  
He reported having back pain since his early 20s. 

Post-service treatment reports show that the veteran was 
first seen by his chiropractor, B.F.H., in April 1979 for low 
back pain.  There was no history of injury noted.  The 
veteran continued to be seen for low back pain until June 
1991.  

October 2000 treatment records from the Trinity Medical 
Center show that the veteran had related a history of 
intermittent lumbar pain for many years.  In September 2000, 
the veteran noted a profound increase in lumbar pain with 
radiation to the right lower extremity.  A MRI scan of the 
lumbar canal showed a disc herniation at the L5-S1 level on 
the right.  The veteran had a lumbar laminectomy in January 
2001.  

VA treatment records, SSA medical records, and private 
treatment records dated from 2001 to 2008 reflect continued 
treatment for a herniated lumbar disc at L5-S1 and 
degenerative disc disease.  

A January 2006 VA examination was completed in conjunction 
with a review of the claims file.  The examiner noted that 
the veteran had a traumatic onset of back pain in January 
1970.  The veteran had no complaints of back pain at the time 
of his exit physical.  The veteran reported that he had many 
years of intermittent back pain with an increase in back pain 
in September 2000.  He was diagnosed with a herniated lumbar 
disk at L5-S1 and underwent a lumbar laminectomy in January 
2001.  A physical examination was completed.  The examiner 
also reviewed March 2003 x-rays of the lumbar spine, which 
showed degenerative disk disease at L5-S1 since it was 
narrowed.  There were marginal ostophytes at L4 and L5.  The 
veteran was diagnosed with a herniated lumbar disk L5-S1, 
status post lumbar laminectomy with residual back pain.  The 
examiner opined that it was less likely as not that the 
veteran's herniated lumbar disk was a complication of his 
military experiences since there were no complaints of 
ongoing back pain at the time of his separation from the 
military.  
 
The veteran submitted an August 2007 statement from Dr. 
R.W.M.  Private treatment records, associated with the claims 
file, show that the veteran was seen by Dr. R.W.M. for 
follow-up care after his surgery in 2001 and 2002.  Dr. 
R.W.M. stated that the veteran related an incident in basic 
training where he was required to carry an individual 
weighing 330 pounds.  The veteran reported that he lost his 
balance on several occasions falling, sustaining some 
discomfort in the lumbar region.  The veteran questioned 
whether or not this incident may have later resulted in his 
herniated lumbar disc.  Dr. R.W.M. opined that the trauma 
described by the veteran could have precipitated a tear in 
the annulus at the L5-S1 level, which eventually resulted in 
a disc herniation at that level.  The veteran submitted 
another statement from Dr. R.W.M. in March 2008, which was 
duplicative of the August 2007 statement, except Dr. R.W.M. 
opined that it was more likely than not, that event 
precipitated a tear in the annulus at the L5-S1 Level, which 
eventually resulted in a disc herniation at that level.  Dr. 
R.W.M. did not indicate a review of the claims file in either 
opinion.  

A March 2008 VA examination included a review of the claims 
file.  The examiner noted findings from service treatment 
records.  The examiner also detailed findings from post-
service private treatment reports pertaining to the veteran's 
low back disability, noting MRI and x-ray findings.  During 
examination, the veteran reported having back pain all his 
life since he started boot camp.  He described his in-service 
low back injury.  He reported that he developed lower back 
pain on an episodic basis since that time.  His back worsened 
in 2000 and he ended up having surgery.  A comprehensive 
physical examination was completed.  The examiner concluded 
that the veteran's current low back disability was not caused 
by or related to episodes of back pain in service.  The 
examiner's rationale was that the veteran only had one 
documented episode of back pain while in service, and it did 
not appear that it was due to any forcefully traumatic event.  
The veteran's separation examination was negative for 
recurrent back pain.  The examiner stated that a remote 
history of back sprains or pain is not a risk factor for the 
development of degenerative disc disease 30 years later.  The 
examiner opined instead, that the veteran developed 
degenerative disc disease and a herniated disc as a result 
of, or due to the aging process.  The examiner noted that the 
veteran's long and heavy use of tobacco also played some role 
in the development of degenerative arthritis.  The examiner 
stated that studies do shown increased incidence of herniated 
discs in smokers.  

January 2006 and March 2008 VA examiners have opined that the 
veteran's current low back disability is not likely related 
in service.  Dr. R.W.M. has provided opinions indicating that 
the veteran's low back disability is related to his reported 
in-service injury.  According to CAVC, "the probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  Although Dr. R.W.M. is presumed to be familiar 
with the veteran's current back condition, he did not 
indicate a review of the claims file.  Medical opinions 
premised upon an unsubstantiated account of a claimant are of 
no probative value and does not serve to verify the 
occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Service treatment records do show that the veteran was seen 
for low back pain in service, however, no chronic residuals 
were shown and no back problems were shown at the time of the 
veteran's separation or on a later March 1970 statement of 
medical condition.  Further, Dr. R.W.M. did not provide 
reasons or bases for his opinion.

In contrast, both January 2006 and March 2008 VA examiners 
had an opportunity to review service treatment records, and 
both examiners provided reasons and bases for the opinions, 
consistent with the record.  The January 2006 VA examiner 
found that the veteran's low back disability was not likely 
related to his in-service injury since there were no 
complaints of ongoing back pain at the time of his 
separation.  The March 2008 VA examiner additionally detailed 
findings from post-service treatment records, including 
treatment reports from Dr. R.W.M.  The VA examiner noted that 
the veteran had only one documented episode of back pain in 
service with no recurrent back pain noted at separation.  The 
examiner reasoned that a remote history of back sprains or 
pain are not risk factors for the development of degenerative 
disc disease 30 years later and herniated disc, and instead 
related the veteran's current back disability to the aging 
process.  In this case, the Board finds that the January 2006 
and March 2008 VA opinions, which were based on a review of 
the veteran's records in regard to his low back injury and 
subsequent findings, provide the most probative evidence of 
record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  

The Board has considered the veteran's own statements in 
support of his claim.  The Board acknowledges the veteran's 
belief that his current back pain was related to his reported 
in-service injury; however, where the determinative issue is 
one of medical causation or diagnosis, as it is in this case, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue. 
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  As discussed above, the 
more credible medical evidence shows that the veteran's 
current back disability was not likely related to service, 
since the veteran had only one documented episode of back 
pain in service with no recurrent back pain noted at 
separation, and degenerative disc disease did not develop 
until many years after the veteran's separation from service.  
Based on the January 2006 and March 2008 opinions, the Board 
finds that service connection for a low back disability is 
not warranted. 

C.  Conclusion

Although the veteran has a current low back disability, a 
herniated lumbar disc and degenerative disc disease was not 
incurred or aggravated in service, and the most probative 
evidence of record does not establish a nexus between the 
veteran's current disability and his in-service injury.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has a low back 
disability etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.
ORDER

Service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


